—Order, Supreme Court, New York County (Joan Lobis, J.), entered March 8, 1996, which denied defendants’ motion to vacate a default judgment entered against them following their failure to appear at a court-ordered deposition, unanimously affirmed, with costs.
In seeking to vacate their latest default in this action to recover liquidated damages for their breach of contract to purchase a home, defendants’ excuses that they did not know that they were being represented by their attorneys of record, and that the reason they did not know about the court order for their deposition is because they did not communicate their whereabouts to their attorneys, are incredulous. As the IAS Court noted in properly rejecting these fallacious excuses, "to allow this latest default to be excused would be a mockery of the litigation process”. Concur—Milonas, J. P., Ellerin, Nardelli and Williams, JJ.